Citation Nr: 0622262	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for bilateral tinnitus. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 19 Vet.App. 63 
(2005) rev'd, No. 05 -7168 (Fed. Cir. June 19, 2006).


      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he should be assigned a separate, 10 
percent rating for tinnitus in each ear.  

In September 1998, the RO granted service connection for 
bilateral tinnitus and assigned a 10 percent disabling, 
effective from July 13, 1998, under Diagnostic Code 6260.  In 
January 2003, the veteran filed the current claim for 
increase, which is the matter on appeal, arguing that the RO 
erred in its interpretation of DC 6260 and that he was 
entitled to a separate 10 percent rating for tinnitus in each 
ear, rather than the single 10 percent rating assigned.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a rating 
higher than 10 percent was sought.  

In Smith v. Nicholson, No. 05-7168, (Fed. Cir. June 19, 
2006), the Federal Circuit reversed the CAVC decision in 
Smith, and affirmed VA's long-standing interpretation of pre-
June 13, 2003, DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  The Federal Circuit then found that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.25(b) and DC 6260 was plainly 
erroneous or inconsistent with the regulations, and concluded 
that the CAVC erred in not deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include the claim at hand, 
and directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for bilateral 
tinnitus.  Therefore, the veteran's claim for a separate 10 
percent rating for each ear for his service-connected 
bilateral tinnitus must be denied under both the old and 
current versions of DC 6260.  

As the service-connected bilateral tinnitus has been assigned 
the maximum schedular rating available for tinnitus by 
regulation and DC 6260, which has been upheld by the U.S. 
Court of Appeals for the Federal Circuit, there is no legal 
basis upon which to award a separate, 10 percent rating for 
tinnitus in each ear.  As the disposition of this claim is 
based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

A schedular rating higher than 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


